DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statements (IDS), submitted on December 17 of 2020, March 16 of 2021, and August 26 of 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment, per MPEP 606.01. Any changes to claim scope at time of allowance may also result in an additional title amendment.

At this time, the following title is suggested:  with Ring-Shaped Indicator having Individually Activated Light Sources.

Abstract
Applicant is reminded of the proper content, language and format of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The 
Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.
Extensive mechanical and design details of apparatus should not be given.

The abstract of the disclosure is objected to because it fails to concisely describe the structure of applicant’s invention.  Correction is required.  See MPEP § 608.01(b).

The Examiner respectfully suggests amending the originally filed abstract as indicated below.
ABSTRACT.	A battery includes an indication device having a compression member positioned to actuate a switch, arranged on a substrate to form a ring around the switch, and a light guide coupled to the light sources. Light from the light sources is redirected by the light guide, such that the light sources are individually activated level or status of the battery.

Claim Rejections - 35 USC § 112
Section (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.

Independent claim 1 is rejected as it is not clear if the claimed structure is just “an indication device” (as defined in the preamble) merely intended to be used with a battery, or if the claimed invention is the combination of the indication device and a battery (i.e. the invention must necessarily include the battery).  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, claim 1 as defining “an indication device” merely intended to be used with a battery. 

Dependent claims 2-19 are rejected at least for their dependency on indefinite claim 1, as detailed above. 

Dependent claim 7 is further indefinite as it fails to provide proper antecedent basis to the limitation “the external device”.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, claim 7 as being directly dependent from previous claim 4, the first previous claim defining “an external device”.  

Dependent claim 8 is further indefinite as it fails to provide proper antecedent basis to the limitation “trigger action”.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, claim 8 as being directly dependent from previous claim 3, the first previous claim defining “trigger actions”. 

Dependent claim 14 is further indefinite as the intended meaning of the recitation “an area covered by connection lines of the light source and an edge of the light incidental surface covers an illumination area of the one of the plurality of light sources” could not be readily ascertained within the context of the claim.  The structural elements or features referred to as “connection lines of the light source” are not positively defined, and therefore, could not be compared with the Prior Art.

Section (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-10 and 13 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements. 

Dependent claim 3 defines the previously presented “compression member” as configured to response to “trigger actions” to control the light sources; however, it fails to explicitly, or even implicitly, define additional structural elements or features specifically enabling the previously defined “compression member” to perform the recited functions.  It appears that the “compression member” defined by claim 3 is substantially identical to that previously defined by claim 1 (from which claim it directly depends), therefore, the previously defined “compression member” has been presumed as inherently capable of performing the newly recited functional limitations. See In re Best, 195 USPQ 430 (CCPA 1977). MPEP § 2112.01.

Dependent claim 4 recites a plurality of “trigger actions” initiating a variety of control/indicating functions; however, it fails to explicitly, or even implicitly, define additional structural elements or features specifically enabling the recited functional limitations.  It appears that the structure defined by claim 4 is substantially identical to that previously defined by claim 3 (from which claim it directly depends), therefore, the previously defined device has been presumed as inherently capable of performing the newly recited functional limitations. See In re Best, 195 USPQ 430 (CCPA 1977). MPEP § 2112.01. 

Dependent claims 5-10 are rejected for substantially the same issues previously detailed for dependent claims 3 and 4, see above. 

Dependent claim 13 attempts to define “a light incidental surface” as part of the “outer side surface”; however, the “outer side surface” was previous defined as receiving light from at least one of the plurality of light sources, such incident light 

Proposed Claim Amendments
The Examiner respectfully suggests amending the claims as indicated below. The applicant is advised that, if the proposed amendments are accepted, all claims must be carefully reviewed to reflect and/or accommodate the new language.

CLAIM 1.	An indication device
a compression member; and 
a plurality of light sources arranged in a ring shape to surround the compression member

CLAIM 2.	The device of claim 1, wherein the ring shape is one of a circular ring shape or a rectangular ring shape.  

CLAIM 3.	The device of claim 1, further comprising:
a control circuit; and 
a switch configured to be actuated byprovide the control circuit with one or more of a plurality of trigger actions to control the plurality of light sources to emit light in one or more corresponding manners.  


a first trigger action a first condition
a second trigger action indicate a second condition
a third trigger action  activate an external device

CLAIM 5.	The device of claim 4, further comprising:
a battery,
wherein the external device is the battery and in the first condition a number of light sources are activated, such numbera power level of the battery.  

CLAIM 6.	

CLAIM 7.	The device of claim [[3]]4, further comprising:
a battery, 
one of the plurality of trigger actionscontrols the battery to stop supplying power to an external device.  

CLAIM 8.	The device of claim [[1]]3, wherein[[:]] the control circuit controls the plurality of light sources when no trigger action is received; or  condition of an external device.  

CLAIM 9.	The device of claim 1, including light sources of different colors

CLAIM 10.	The device of claim 9, further comprising:
a control circuit configured toactivate the light source of different colors to indicate different conditions

CLAIM 11.	The device of claim 1, further comprising: 
a substrate including the plurality of light sources; and 
a light guide configured to guide and emit light from the plurality of light sources

CLAIM 12.	The device of claim 11, comprising:
; 
a bottom surface facing away from the top surface, and connected to the substrate;[[,]] and 
a side surface connecting the top surface with the bottom surface, and including an outer side surface and an inner side surface[[;]], 
wherein at least 

CLAIM 13.	

the outer side surface includes a curved portion


CLAIM 15.	The device of claim 12, wherein the outer side surface includes a reflection surface configured to outer side surface.  

CLAIM 16.	The device of claim 12, wherein[[:]] the light guide , and the compression member is arranged at a center of the light guide member.  

CLAIM 17.	The device of claim 16, wherein the light guide further includes optically separate top surface portions

CLAIM 18.	The device of claim 17, wherein[[:]] the plurality of light sources are arranged around the light guide member at intervals; and each of the  portions corresponds to a position of the one of the plurality of light sources.  

CLAIM 19.	The device of claim 16, further comprising: 
a control circuit; and
a switch arranged at the substrate and configured to be actuated by the compression member being pressed, such that actuation of the switch causes the control circuit to activate at least one of the light sources to emit light

CLAIM 20.	A battery assembly comprising: 
a housing body; 
a battery mounted in the housing body; and 
an indication device provided in the housing body and connected to the battery,  the indication device including: 
a compression member; and 
a plurality of light sources arranged in a ring shape to surround the compression member

NEWLY PROPOSED CLAIM 21.	The battery assembly of claim 20, further comprising:
a switch configured to be actuated by the compression member; and
a control circuit electrically coupled to the switch and the plurality of light sources,
wherein the control circuit is configured to activate at least one of the plurality of light sources to indicate a power level of the battery.

NEWLY PROPOSED CLAIM 22.	The battery assembly of claim 20, wherein the control circuit is further configured to:
control a predetermined number of the plurality of light sources to emit light to indicate the power level of the battery upon the switch receiving a first trigger action; 
control the plurality of light sources to emit light to selectively illuminate desired corresponding light transmission areas upon the switch receiving a second trigger action; and
control the battery to supply power to an external device upon receiving a third trigger action.  

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 11, 12, 15, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LORENZO RIERA et al. (U.S. Pat. 7,507,924).

Regarding independent claim 1 (as best understood), LORENZO RIERA et al. discloses an indication device 1 (as seen in Figure 3) including a compression member 3 (as seen in Figure 3); and a plurality of light sources 17 (as seen in Figure 3) arranged in a ring shape (around element 20, as seen in Figure 3) to surround the compression member 3 (as seen in Figure 3).
1 being specifically “of a battery” and “configured to indicate power of the battery”, as recited in the claim, the applicant is respectfully advised that it has been held by the courts that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. In this case, the patented structure of LORENZO RIERA et al. discloses all the structural elements and features of the claimed invention (as detailed above) and was therefore considered inherently capable of performing as claimed.

Regarding dependent claim 2 (as best understood), LORENZO RIERA et al. further discloses the ring shape includes a circular ring shape (as seen in Figure 4) or a rectangular ring shape (as seen in Figure 3). 

Regarding dependent claim 3 (as best understood), LORENZO RIERA et al. further discloses the compression member 3 is configured to act in response to one or more of a plurality of trigger actions to control the plurality of light sources 17 to emit light in one or more corresponding manners (see lines 1-7 of column 10). 

Regarding dependent claim 6 (as best understood), LORENZO RIERA et al. further discloses the plurality of trigger actions individually or synchronously trigger the compression member 3 (see lines 1-7 of column 10). 

Regarding dependent claim 11 (as best understood), LORENZO RIERA et al. further discloses a substrate 16 (as seen in Figure 3) including the plurality of light 17 (as seen in Figure 3); and a light guide 24 (as seen in Figure 3) configured to guide and emit light from the plurality of light sources 17 (see lines 32-44 of column 6). 
Regarding the light guide 24 being configured to guide light from the light sources 17 specifically “to indicate an operating status of the battery”, as recited in the claim, the applicant is respectfully advised that it has been held by the courts that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. In this case, the patented structure of LORENZO RIERA et al. discloses all the structural elements and features of the claimed invention (as detailed above) and was therefore considered inherently capable of performing as claimed.

Regarding dependent claim 12 (as best understood), LORENZO RIERA et al. further discloses the light guide 24 including a light guide member 24 (as seen in Figure 3) having a top surface (upper surface of element 24, as seen in Figure 3), a bottom surface (lower surface of element 24, as seen in Figure 3), and a side surface; the top surface faces away from the bottom surface; the side surface (edge surface of element 24, as seen in Figure 3) is configured to connect the top surface and the bottom surface (as seen in Figure 3); the side surface includes an outer side surface (outer peripheral edge surface of element 24, as seen in Figure 3) and an inner side surface (inner peripheral edge surface of element 24, as seen in Figure 3); the bottom surface is connected with the substrate 16 (as seen in Figure 8); one of the plurality of light 17 is configured to emit light toward the outer side surface to enter the light guide member 24 (element 17 emits light to the left, i.e. towards the edge surface of element 24, as seen in Figure 8); and the light having entered the light guide member 24 is emitted from the top surface after being reflected by the inner side surface (as evidenced by lines 32-44 of column 6). 
Regarding the light of different colors being used specifically to “indicate the power of the battery”, as recited in the claim, the applicant is respectfully advised that it has been held by the courts that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. In this case, the patented structure of LORENZO RIERA et al. discloses all the structural elements and features of the claimed invention (as detailed above) and was therefore considered inherently capable of performing as claimed.

Regarding dependent claim 15 (as best understood), LORENZO RIERA et al. further discloses the outer side surface includes a reflection surface (outer peripheral edge surface of element 24 reflects light by total internal reflection, as evidenced by lines 32-44 of column 6, and Figures 3 and 8) configured to reflect the light entered the light guide member 24 to prevent the light from being emitted from the reflection surface (outer peripheral edge surface of element 24 reflects light by total internal reflection, as evidenced by lines 32-44 of column 6, and Figures 3 and 8). 

Regarding dependent claim 16 (as best understood), LORENZO RIERA et al. further discloses the light guide member 24 as a whole has a ring shape (as seen in Figure 3); and the compression member 3 is arranged at a center 20 (as seen in Figure 3) of the light guide member 24 (as seen in Figure 3).

Regarding dependent claim 19 (as best understood), LORENZO RIERA et al. further discloses a switch 14 (as seen in Figure 3) configured to be triggered to control the light source 17 to emit light (see lines 50-57 of column 7), the switch 14 being arranged at the substrate 16 (as seen in Figure 3) and corresponding to a position of the compression member 3 (as seen in Figure 3); wherein the compression member 3 is configured to be pressed to generate an elastic deformation to trigger the switch 14 (see lines 4-8 of column 5).

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 13, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over LORENZO RIERA et al. (U.S. Pat. 7,507,924).

Regarding dependent claim 9 (as best understood), LORENZO RIERA et al. discloses all the limitations of the claim, except the at least one of the plurality of light 
However, the examiner takes Official Notice of the use and advantages of light sources of different colors, specifically for indicating different conditions, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known light sources of different colors for the light sources 17 in the patented apparatus of LORENZO RIERA et al., to obtain the predictable result of enabling the apparatus to provide illumination of different colors as necessitated by the specific requirements of a given application. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).
Regarding the light of different colors being used specifically to “indicate the power of the battery”, as recited in the claim, the applicant is respectfully advised that it has been held by the courts that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. In this case, the patented structure of LORENZO RIERA et al. explicitly discloses, or at least suggests  when combined with the knowledge readily available to one of ordinary skill in the art, all the structural elements and features of the claimed invention (as detailed above) and was therefore considered inherently capable of performing as claimed.

Regarding dependent claim 10 (as best understood), LORENZO RIERA et al. discloses, or at least suggests when combined with the knowledge readily available to 
However, the applicant is once again respectfully advised that it has been held by the courts that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. In this case, the patented structure of LORENZO RIERA et al. explicitly discloses, or at least suggests  when combined with the knowledge readily available to one of ordinary skill in the art, all the structural elements and features of the claimed invention (as detailed above) and was therefore considered, as previously modified, inherently capable of performing as claimed.

Regarding dependent claim 13 (as best understood), LORENZO RIERA et al. further discloses the light guide 24 includes a light incidental surface (surface of element 8, as seen in Figure 3); the light source 17 is aligned with the light incidental surface (as seen in Figure 3); and the light emitted by the one of the plurality of light sources 17 passes through the light incidental surface to enter the light guide member 24 (as seen in Figure 8). 
LORENZO RIERA et al. teaches all the limitations of the claims, as previously detailed, except the light incidental surface being found in the outer side surface.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply configure the light guide 24 in the patented apparatus of LORENZO RIERA et al. to have the light incidental surface in the outer side surface, to obtain the predictable result of positioning the light sources 17 as necessitated by the specific spatial requirements of a given application. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 14 (as best understood), LORENZO RIERA et al. further discloses the light incidental surface (surface of element 8, as seen in Figure 3) includes a curved surface (semi-circular end surface portions of element 8, as seen in Figure 3); and an area covered by connection lines of the light source 17 and an edge of the light incidental surface covers an illumination area of the one of the plurality of light sources 17 (as evidenced by Figure 3). 

Regarding dependent claim 17 (as best understood), LORENZO RIERA et al. discloses all the limitation of the claim, except the light guide 24 including an opaque blocking member configured to divide the top surface of the light guide member 24 into a plurality of sub top surfaces. 
However, the examiner takes Official Notice of the use and advantages of opaque blocking members, specifically light blocking member provided on the output surface of light guides, are old and well known in the illumination art.  
24 in the patented apparatus of LORENZO RIERA et al., to obtain the predictable result of enabling the light guide member to display a desired indicia or legend. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 18 (as best understood), LORENZO RIERA et al. further discloses the plurality of light sources 17 are arranged around the light guide member 24 at intervals (as seen in Figure 3). 
LORENZO RIERA et al. discloses, or at least suggests when combined with the knowledge readily available to one of ordinary skill in the art at the time the invention was made, all of the limitations of the claim (as previously detailed), except each of the sub top surfaces corresponding to a position of the one of the plurality of light sources 17.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to disposed the opaque blocking member such that sub top surfaces correspond to a position of the one of the plurality of light sources 17 to obtain the predictable result of enabling the light sources 17 to directly illuminate a desired indicia or legend displayed on such sub top surfaces.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over KOVARIK et al. (U.S. Pat. 6,950,030).
10 (as seen in Figure 1) including a housing body 12 (as seen in Figure 1); a battery 34 (as seen in Figure 2) mounted at the housing body 12 (as evidenced by Figure 1); and an indication device 32 (as seen in Figure 2) mounted at the housing body 12 (as evidenced by Figure 1) and connected to the battery 34 (as seen in Figure 2). The indication device 32 including a compression member 36 (as seen in Figure 1); and a plurality of light sources 26 (as seen in Figure 1; or elements CR1, CR2, and CR3 in Figure 2) configured to indicate power of the battery 34 (see lines 52-61 of column 3).
KOVARIK et al. fails to specifically disclose light sources 26 being arranged in a ring shape to surround the compression member 36.
However, it has been long held by the courts that rearranging parts of a prior art structure involves only ordinary skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to arrange the light sources 26 OF KOVARIK et al. in a ring shape around the compression member 36, to achieve the predictable result of providing a desired aesthetic look.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bauer et al. (U.S. Pat. 4,800,466), Stinson (U.S. Pat. 4,992,704), Polacek et al. (U.S. Pat. 5,039,832), Kenmochi (U.S. Pat. 5,664,667), Tholin et al. (U.S. Pat. 6,558,013), Katayama et al. (U.S. Pat. 7,193,170), Fu et al. (U.S. Pat. 7,253,369), and Camli et al. (U.S. Pat. 8,979,289) disclose indication devices including a plurality of light sources disposed around a compression member, and configured to provide visual indication of a plurality of desired conditions.
Nagai (U.S. Pat. 5,216,371), Reber (U.S. Pat. 8,546,012), and Martin et al. (U.S. Pat. 8,552,877) disclose assemblies including at least one battery provided in a housing body, compression member, and a plurality of light sources configured to indicate the power level of the battery.

Allowable Subject Matter
Claims 4, 5, 7 and 8 (as best understood) would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Applicant teaches an indication device including a compression member, and a plurality of light sources arranged in a ring surrounding the compression member. The light sources are part of circuit configured to respond to first, second, and third triggers of the compression member by indicating specific claimed conditions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/ISMAEL NEGRON/Primary Examiner
Art Unit 2875